           Case 1:20-cv-00781-LLS Document 9 Filed 09/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BATTISTA GERITANO,

                                 Plaintiff,
                                                                  20-CV-0781 (LLS)
                     -against-
                                                               ORDER OF DISMISSAL
 AUSA OFFICE FOR THE E.D.N.Y., et al.,

                                 Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated May 5, 2020, the Court issued an order in this case granting Plaintiff leave

to file an amended complaint to state a claim under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff filed a submission, and the Court has

reviewed it. For the reasons set forth below, the Court dismisses the action.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
           Case 1:20-cv-00781-LLS Document 9 Filed 09/29/20 Page 2 of 4




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                            DISCUSSION

        This action concerns Plaintiff’s medical care at the Metropolitan Correctional Center

(MCC) in New York City. In its May 6, 2020 order, the Court dismissed Plaintiff’s claims against

the Federal Bureau of Prisons (FBOP) under the doctrine of sovereign immunity and construed

the complaint as asserting a claim under the Federal Tort Claims Act (FTCA). Because Plaintiff

had not stated any facts suggesting that he had exhausted his administrative remedies with the

FBOP, the Court dismissed the FTCA claim without prejudice. In that same order, the Court

granted Plaintiff leave to state a claim under Bivens, noting that to state such a claim, he needed

to allege facts that plausibly showed that: (1) the challenged action was attributable to an officer

acting under color of federal law, and (2) such conduct deprived him of a right, privilege, or

immunity secured by the Constitution. See Thomas v. Ashcroft, 470 F.3d 491, 496 (2d Cir. 2006)

(citing Bivens, 403 U.S. at 389).

        In Plaintiff’s amended complaint, he makes the following allegations regarding his

medical care:

        [F]rom the month of [M]ay in the year of . . . 2017, until the month of [M]arch
        2019, [the FBOP] provided the plaintiff with [ ] the prescribed medication
        RANTIDINE, to be taken not once but twice a day for gastrointestinal
        disfunction. The FBOP, along with the Food and Drug Administration (FDA),
        have been well aware the pharmaceutical drug RANTIDINE, contained “cancer
        causing carcinogen” yet continued to provide [Plaintiff] with this medication as a
        generic cost benefit to the FBOP, rather than provide [Plaintiff] with Zantac.




                                                   2
           Case 1:20-cv-00781-LLS Document 9 Filed 09/29/20 Page 3 of 4




(ECF No. 7, at 1.) Plaintiff does not name any individual defendants and mentions the FBOP as

the only entity responsible for the alleged conduct.

       The purpose of a Bivens action “is to deter individual federal officers from committing

constitutional violations.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70 (2001) (emphasis

added). Thus, a Bivens claim may be brought only against an individual in a personal capacity,

and not against a federal agency or against federal officials in their official capacities. Federal

Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 484-86 (1994). As Plaintiff does not state any facts

suggesting that a federal officer was involved personally in violating Plaintiff’s constitutional

rights, the Court concludes that Plaintiff fails to state a claim under Bivens. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       This action seeks relief from the FBOP for the medical care Plaintiff received at the

MCC. To pursue such relief against a federal agency under the FTCA, Plaintiff must exhaust his

administrative remedies with the FBOP before filing suit in federal court. 1 See 28 U.S.C.

§ 2675(a). As Plaintiff once again does not allege that he has done so, the Court dismisses the

FTCA claim without prejudice.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




       1
         The Court notes that the proper defendant in an FTCA action is the United States, not
the federal agency. See, e.g., Holliday v. Augustine, No. 3:14-CV-0855, 2015 WL 136545, at *1
(D. Conn. Jan. 9, 2015). (“The proper defendant in an FTCA claim is the United States”).


                                                  3
            Case 1:20-cv-00781-LLS Document 9 Filed 09/29/20 Page 4 of 4




         Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)-(iii).

SO ORDERED.

Dated:     September 28, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                   4
